Exhibit 10.4
Sublease
Fuel Tech, Inc. —American Bailey Corporation
Agreement of Sublease made as of January 29, 2004 between Fuel Tech, Inc., A
Massachusetts corporation (“Sublandlord”) and American Bailey Corporation, a
Delaware corporation (Subtenant”) both of the Financial Centre, 695 East Main
Street, Stamford, Connecticut 06901 (this “Sublease”).
WITNESSETH:
Whereas, by an Agreement of Sublease dated the 29th day of January, 2004 (the
“Overlease”) Sublandlord hereunder did lease as Tenant from General Re
Corporation, a Delaware corporation, as Landlord (“Landlord”) thereunder, the
Premises more particularly described in the Overlease and as drawn on Schedule I
hereto; and
Whereas, Sublandlord and Subtenant are and have been sharing occupancy of the
Premises, Sublandlord desires to sublet and demise to Subtenant and Subtenant
desires to rent an interest in the Premises (hereafter known as Subtenant’s
“Proportionate Share” which shall be that percentage interest in the amount of
thirty seven and one half percent (37.5%) described on Schedule II hereto
“Allocation of Direct and Common Space Final Layout -Fuel Tech/American Bailey
Office” on the line “Percent of Direct Space” under the Column “Allocation of
New Space (Sq. Ft.) ABC,” or such other percentage interest as may be set out
from time to time by an addendum hereto signed by the parties, all on the terms
and subject to the conditions set forth below:
Now Therefore, for and in consideration of the mutual covenants set out in this
Sublease, the parties agree as follows:
1. Subletting. Sublandlord does hereby sublease and demise to Subtenant
Subtenant’s Proportionate Share in the Premises including use of the common
areas within the Premises (the Subpremises) .
2. Term. The term (the “Term”) of this Agreement of Sublease shall commence on
February 1, 2004 and shall end on 12:00 noon on January 31, 2010, unless the
Term shall sooner or later terminate pursuant to any of the terms, covenants or
conditions of this Agreement of Sublease or pursuant to law. The parties intend
that this instrument shall be a sublease of the Subpremises and not an
assignment of an interest in the Overlease.
3. Incorporation by Reference. To the extent not otherwise inconsistent with the
provisions of this Sublease, the terms, provisions, covenants, conditions and
definitions of the Overlease, as modified herein, are hereby incorporated by
reference with the term Sublandlord substituting for Landlord and the term
Subtenant substituting for Tenant. Subtenant hereby assumes in this Sublease, as
if expressed herein, and not inconsistent with the terms of this Sublease, its
Proportionate Share of all of the obligations of Tenant

1



--------------------------------------------------------------------------------



 



as expressed in the Overlease, accruing or payable during the Term and such
Proportionate Share of its obligations shall survive the Term.
4. Payments. Subtenant shall reimburse Sublandlord for Subtenant’s Proportionate
Share of:

  (a)   The construction costs of Tenant’s Installation of the Premises as
assumed by Sublandlord as Tenant under Exhibit C of the Overlease, as amended;  
  (b)   Fixed Rent;     (c)   Additional Rent; and     (d)   Sublandlord’s
direct cost of maintaining the Premises, in addition to Additional Rent, if any,
including without limiting the generality of the foregoing, utilities and
cafeteria subsidy.

Payment shall be made by Subtenant to Sublandlord’s office or, as the case may
be, by wire transfer to Sublandlord’s bank account within thirty (30) days of
receipt of Sublandlord’s invoice. Such payments shall not be subject to any
deduction or offset and shall include Subtenant’s Proportionate Share of any
interest or penalties thereon.
5. Insurance. Subtenant shall maintain insurance on the Subpremises for the Term
(naming Landlord and Sublandlord as additional insureds) of the type and with
the coverage and limits specified in Article 19 of the Overlease. Subtenant
shall obtain from its carrier of such insurance a consent to the waiver of
recovery as expressed in Section 19.05 of the Overlease and furnish a copy
thereof to Sublandlord.
6. Negative Covenants. Sublandlord and Subtenant shall not, absent the written
consent of the other,

  (a)   make any material alterations or additions to the Premises or
Subpremises;     (b)   transfer, hypothecate, assign, conveyor mortgage this
Sublease or any interest therein or allow any lien thereon; or     (c)   take
any action or fail to take any action in connection with the Premises or
Subpremises as a result of which Sublandlord would be in default under the
Overlease.

7. Landlord’s Rights. Subtenant acknowledges any rights reserved by Landlord in
the Overlease and acknowledges that Subtenant’s possession and use of the
Subpremises shall at all times be subject to such rights. Subtenant releases
Sublandlord of and from all liability in connection with Landlord’s exercise of
such rights.
8. Landlord’s Defaults. Sublandlord shall not be liable to Subtenant for
Landlord’s failure to perform any of Landlord’s obligations under the Overlease,
nor shall Sublandlord have any obligation to perform the same or to bring legal
proceedings or

2



--------------------------------------------------------------------------------



 



take any other action against Landlord to assure performance of Landlord’s
obligations under the Overlease. The parties shall mutually consult in the event
of such defaults of Landlord’s obligations with a view toward agreement as to
the proper course of action in such circumstances.
9. Dispute Resolution. Any controversies or disputes arising under this
Sublease, its interpretation or the transactions contemplated by it shall be
discussed and negotiated by authorized representatives of the parties neither of
whom shall be an employee, officer or director of the other party. Failing a
resolution of such controversies or disputes after discussion and negotiation,
such matters shall, at the request of either party at any time, be determined in
final, binding arbitration under the commercial arbitration rules of the
American Arbitration Association (“AAA”) before a single, neutral arbitrator in
Stamford, Connecticut. Prior to commencement of arbitration proceedings the
parties shall engage in mediation under the AAA rules. Any award in such
arbitration may be entered in and enforced by any court having jurisdiction.
IN WITNESS WHEREOF, the parties have set their hands and seals by their duly
authorized representatives as of the date first written above.

                      Fuel Tech, Inc.       American Bailey Corporation    
 
                   
By:
  /s/ Charles W. Grinnell       By:   /s/ Douglas G. Bailey    
 
                   

3



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80181y8018101.gif]
Schedule I





--------------------------------------------------------------------------------



 



Allocation of Direct and Common Space
Final Layout — Fuel Tech/American Bailey Office

                                                  Office       Allocation
Percentage   Allocation of New Space (Sq. Ft.) Number   Individual   Fuel Tech  
ABC   Office Size   Fuel Tech   ABC   103    
Betsy Kenyon
    75 %     25 %     253       190       63     104    
Doug Bailey
    25 %     75 %     369       92       277     105    
Ralph Bailey
    75 %     25 %     373       280       93     106    
Nolan Schwartz
    100 %     0 %     295       295       —     107    
Tracy Krumme
    100 %     0 %     157       157       —     108    
Pat Fern
    100 %     0 %     157       157       —     109    
Eleanor Skolnick
    100 %     0 %     157       157       —     110    
Bill Cummings
    100 %     0 %     235       235       —     111    
Alex Dainoff
    100 %     0 %     157       157       —     112    
John O’Leary
    100 %     0 %     157       157       —     113    
Brad Hittle
    0 %     100 %     220       —       220     114    
Bill Drake
    0 %     100 %     242       —       242     115    
Sophia Mattus
    0 %     100 %     120       —       120     117    
ABC File Room and Equipment Area
  0 %     100 %     166       —       166     118    
FT File Room
    100 %     0 %     82       82       —     119    
Bari Veno
    100 %     0 %     102       102       —     125    
ABC Guest Workstation
    0 %     100 %     94       —       94     N/A    
FT Dedicated File Areas
    100 %     0 %     65       65       —          
 
                                               
 
                                               
Total Direct Space
                    3,401       2,126       1,275          
 
                                               
Percent of Direct Space
                    100.0 %     62.5 %     37.5 %        
 
                                               
Common Area (Allocated on % Direct)
    62.5 %     37.5 %     3,747       2,342       1,405          
 
                                               
 
                                               
Total Space Rented
                                               
 
                    7,148       4,468       2,680          
 
                                       

Schedule II

